G. H. A. KUNST. Judge.
Claimant. R. G. Yoak. a Methodist Minister, at about 7:30 o'clock. P. M. on the 30th day of October. 1942. started to drive in a Ford coupe from his home in Farmington. Marion county. West Virginia, to hold services at Bethel Methodist Church in said county. When at a point about one-half a mile distant from the church, his car left the road, overturned and rolled down a steep embankment on the left side of the road, as a result of which he was severely injured, which he alleges was caused bv respondent's negligence in permitting an uneven rock stratum forming part of the road bed to remain as an obstruction in the road, causing this accident and for which alleged negligence, claimant asks an award against respondent for the sum of SWO-GO.
This secondary road in Lincoln district of said county of Marion is called the Dunkard Mill Creek Road and is under the jurisdiction of respondent,
At the place where the accident occurred the road was from twelve to fifteen feet in width, the stratum of uneven rock ex*18tended over half the distance from the upper right side of the road across it, but not leaving sufficient space between the rock formation and the embankment on the left for a car to pass. The preponderance of evidence of a number of witnesses, thoroughly familiar with the uneven surface of this place in the road, from constantly driving over it, was that with reasonable care in driving no serious danger or unusual hazard resulted from this condition and that had claimant exercised such care the accident would not have occurred. A careful examination of this place made by the court confirmed this conclusion. An award is refused and the case dismissed.